Citation Nr: 0111828
Decision Date: 04/24/01	Archive Date: 07/18/01

DOCKET NO. 00-05 819               DATE APR 24, 2001

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina

THE ISSUES

1. Whether new and material evidence has been presented sufficient
to reopen a claim for service connection for a skin disability.

2. Entitlement to service connection for a chronic disability
manifested by leg tremors.

REPRESENTATION 

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

C. L. Wasser, Associate Counsel 

INTRODUCTION

The veteran served on active duty from May 1951 to August 1951.

This case comes to the Board of Veterans' Appeals (Board) from a
September 1998 RO decision which determined that new and material
evidence had not been submitted to reopen a previously denied claim
for service connection for a skin disability (claimed as due to in-
service dental fillings), and denied service connection for a
chronic disability manifested by leg tremors (claimed as due to in-
service dental fillings). The veteran appealed both determinations.
A personal hearing was held before an RO hearing officer in May
2000.

In a supplemental statement of the case dated in September 2000,
the RO hearing officer apparently determined that new and material
evidence had teen presented to reopen the claim for service
connection for a skin disability. Even if the RO determined that
new and material evidence was presented to reopen the claim, such
is not binding on the Board; and the Board must first decide
whether evidence has been submitted which is both new and material
to reopen the claim Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening
is unlawful when new and material evidence has not been submitted).
Hence this issue will be adjudicated by the Board in this decision.

The issues of entitlement to service connection for a chronic
disability manifested by leg tremors will be addressed in the
remand portion of this decision. In addition, in view of the
decision in this case, the issue of entitlement to service
connection for a skin disability will be addressed in the Remand
portion of this decision.

Additional evidence was received at the Board in March 2001. The
veteran has not waived RO review of this evidence. Although this
evidence was received more

2 -

than 90 days after the case was certified for Board review, as the
case is being remanded to the RO for other reasons, the Board finds
that the RO should review this additional evidence. See 38 C.F.R.
20.1304 (2000).

FINDING OF FACT

1. In an October 1994 decision, the Board denied service connection
for a skin disability, and this decision is final.

2. Evidence received since the October 1994 Board decision includes
some evidence which is not cumulative or redundant of evidence
previously considered, and some of the additional evidence, by
itself or in connection with evidence previously assembled, is so
significant that it must be considered in order to fairly decide
the merits of the claim.

CONCLUSION OF LAW

New and material evidence has been submitted to reopen a claim for
service connection for a skin disability. 38 U.S.C.A. 5108, 7104
(West 1991); 38 C.F.R. 3.156 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran served on active duty in the Air Force from May 1951 to
August 1951.

At the time of a prior Board decision in October 1994, there were
no service medical records in the claims file.

3 -

There are no post-service medical records dated until the mid-
1970s. Medical records from the South Carolina Department of
Corrections show that the first medical evidence of a skin
condition is dated in 1976, when the veteran was treated for a
callosity of the right foot, a fungal infection of the right foot,
and a macular rash of the nose and cheeks. In June 1979 the veteran
was diagnosed with acute and chronic folliculitis of the scalp. In
August 1979, the veteran was diagnosed with folliculitis and cystic
acne.

Private medical records dated from 1979 to 1991 from a private
physician, P. Jaffe, MD, reflect treatment for chronic folliculitis
of the scalp and neck. By a letter dated in May 1982, Dr. Jaffe
stated that the veteran had chronic superficial and deep
folliculitis involving the scalp, axillae, and perineum. He stated
that such distribution was best termed hidradenitis suppurative. In
June 1991 he diagnosed chronic hidradenitis.

At a December 1981 VA dermatological examination, the examiner
diagnosed pseudofolliculitis abscedens et suffodiens, a comedal
change on the face, and what appeared to be tinea pedis.

At a June 1982 RO hearing, the veteran testified that Dr. Jaffe
told him the skin condition of his scalp was caused by "filth"
while he was in the penitentiary.

VA medical records dated from 1990 to 1991 reflect ongoing
treatment for a skin disability of the scalp, diagnosed as chronic
suppurative hydradenitis.

By a statement dated in June 1991, the veteran stated that he first
noticed his illness in 1976 when he developed a bump on the back of
his head. He said he had been treated for this condition by Dr.
Jaffe from 1979 to the present.

In November 1991, the RO received the veteran's claim for service
connection for a skin disability, described as chronic deep
superficial folliculitis. He asserted that such disorder was caused
by a dental filling he received in service.

4 -

In June 1992, the veteran reiterated his assertions and submitted
a photocopy of a transcript of a television show entitled "60
Minutes." Such transcript shows that some dentists assert that
silver amalgam fillings release mercury vapor into a patient's
body, and also shows that a spokesman for the American Dental
Association said that there was no risk from such fillings. The
veteran reiterated his assertions by a statement dated in August
1992, and at an RO hearing in October 1992. At the RO hearing he
denied receiving treatment for a skin disability in service. He
said he had the problematic dental filling removed in 1983, and his
health improved.

In an October 1994 decision, the Board denied service connection
for a skin disability claimed as due to in-service dental fillings.
For purposes of that decision, the Board assumed that the veteran
received dental treatment in service. Evidence received since this
decision is summarized below.

In April 1998, the veteran submitted an application to reopen a
claim for service connection for a skin disability due to in-
service dental fillings. He enclosed a photocopy of a pamphlet from
the US Department of Health and Human Services entitled "Effects
and Side Effects of Dental Restorative Materials." He also enclosed
a photocopy of a March 1998 letter by a private physician. C. A.
Johnson, MD. In this letter, Dr. Johnson noted that the veteran
reported a history of dental fillings in 1951, skin lesions since
1952, and improvement in his lesions since the fillings were
removed in 1982. He indicated that the veteran had nodular and
crusted lesions on his scalp and scaling consistent with
dermatitis, and stated, "There are multiple reports in the medical
and dental literature describing a variety of neurologic,
neuropsychiatric and allergic diseases with the presence of dental
amalgam (fillings), with improvement following removal. Cutaneous
reactions reported include acute inflammation, necrosis,
granulomas, systemic allergic contact dermatitis and
hyperpigmentation. It is likely that his lesions are mercury
related since they have improved significantly following removal of
the fillings."

By a statement dated in June 1998, the veteran's representative
said that the veteran had no medical records of treatment in 1952
and 1982.

5 -

In September 1998, the veteran's service medical records were
received from the service department. A review of his service
medical records is negative for a skin disability (other than
athlete's foot). A review of his service dental records shows that
he received at least one amalgam filling. On separation medical
examination performed in August 1951, a skin disability was not
noted. The examiner indicated, "Airman does not desire dental work
indicated Class II."

At a May 2000 RO hearing, the veteran reiterated many of his
assertions. He submitted photocopies of articles from medical
journals at the hearing.

At an August 2000 VA examination, the examiner stated that there
was no credible medical evidence supporting the notion that amalgam
fillings would induce an auto-immune disturbance, and indicated
that a neurological examination of the veteran was normal. He found
no evidence of any auto-immune or other problem affecting the
nervous system.

In December 2000 and January 2001, the veteran submitted additional
medical records, some of which are duplicative, as well as a
printout from a website entitled "Amalgam-Related Illness,
Frequently Asked Questions (FAQ)."

II. Analysis

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 (2000).

In the present case, a claim for service connection for a skin
disability due to in-service dental fillings was denied by the
Board in October 1994. The decision is considered final, with the
exception that the claim may be reopened if new and material
evidence is submitted. 38 U.S.C.A. 5108, 7104 (West 1991); Evans v.
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140
(1991). "New and material evidence" means evidence not previously
submitted to VA decisionmakers which bears directly and
substantially upon the specific matter under consideration, which
is neither cumulative nor redundant, and which by itself

6 -

or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 C.F.R. 3.156(a) (2000); Hodge v. West,
155 F.3d 1356 (Fed. Cir. 1998).

When the Board denied the claim for service connection for a skin
disability in October 1994, it considered post-service private and
VA medical records dated since the 1970s reflecting treatment for
a skin disability. At that time there were no service medical
records in the claims file, and there was no medical evidence
linking a current skin disability with service.

Additional evidence submitted since the October 1994 decision
includes the veteran's service medical records, as well as a March
1998 letter from Dr. Johnson. Dr. Johnson's letter is both new and
material, as Dr. Johnson linked current skin lesions with mercury
from the veteran's dental fillings in 1951. It is therefore so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 C.F.R. 3.156(a) (2000); Hodge, supra.

The Board therefore finds that the previously denied claim for
service connection for a skin disability has been reopened by new
and material evidence, and thus the claim must be reviewed on a de
novo basis. Manio, supra.

ORDER

New and material evidence has been submitted to reopen a claim for
service connection for a skin disability.

REMAND

The veteran contends that he has a skin disability and a chronic
disability manifested by leg tremors which are attributable to
service dental filings he received during military service.

7 -

During the pendency of this appeal, there has been a significant
change in the law. On November 9, 2000, the President approved the
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114
Stat. 2096, (the Act) which made several amendments to the law
governing VA claims. Among other things, this law eliminates the
concept of a well-grounded claim and redefines the obligations of
VA with respect to its duty-to-assist obligation. It revised
section 5103 to impose on VA, upon receipt of a complete or
substantially complete application, a duty to notify the claimant
of any information, and any medical or lay evidence, not already
submitted that is necessary to substantiate the claim. Id. 3(a) (to
be codified as amended at 38 U.S.C. 5103). The Act also provides
that VA shall make reasonable efforts to assist a claimant in
obtaining evidence necessary to substantiate his claim, and provide
a medical examination when such an examination is necessary to make
a decision on the claim. Id. 3(a) (to be codified as amended at 38
U.S.C. 5103A). In light of these changes, the Board finds that a
remand is required in this case to comply with the duty to assist.

In light of the foregoing, the case is remanded to the RO for the
following action:

1. The RO must review the claims file and ensure that all
notification and development actions required by the Act are
completed. In particular, the RO should ensure that the new
notification requirements and development procedures contained in
sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C.
5102, 5103, 5103A, and 5107) are fully complied with and satisfied.

2. The veteran should be asked to submit any additional relevant
medical records he may have in his possession, and to submit
pertinent lay statements. The RO must inform the veteran what
evidence is needed to substantiate his claim, what evidence the VA
will obtain and what evidence he has to submit.

8 -

3. The veteran should be asked to provide the names and addresses
of all medical providers from whom he has received treatment in
recent years for the disabilities at issue. All indicated records
should be obtained, to include VA treatment records.

4. The RO should provide the veteran with a VA dermatological and
neurological examination to determine the correct diagnosis(es) for
all existing skin disabilities and to obtain a medical opinion
regarding the etiology of the veteran's skin disability and a
chronic disability manifested by,leg tremors, respectively. The
claims file, and this REMAND, should be reviewed by each doctor,
and his or her medical opinion should indicate that such has been
done. All indicated tests and studies should be accomplished.

The dermatology examiner should determine the correct diagnosis of
each existing chronic skin disability and render an opinion as to
whether it is at least as likely as not (50/50) that any such
disability had its onset in service or is otherwise related to an
incident of service, to include any dental fillings inserted in
service. It would be helpful if the examiner comment on whether
he/she agrees or disagrees with any other opinions of record. Also,
citation to medical authority would be useful to the Board in
adjudicating this claim.

The neurology examiner should determine the correct diagnosis for
any leg tremors and render an opinion as to whether it is at least
as likely as not (50/50) that any chronic disability manifested by
leg tremors had its onset in service or is otherwise related to an
incident of service, to include any dental fillings inserted in
service.

9 -

It would be helpful if the examiner comment on whether he/she
agrees or disagrees with any other opinions of record. Also,
citation to medical authority would be useful to the Board in
adjudicating this claim.

5. After ensuring that the above actions have been completed, the
RO should review the claims for service connection for a skin
disability and a chronic disability manifested by leg tremors, with
consideration of all additional evidence. If the claims are denied,
the veteran and his representative should be issued an SSOC, and
given an opportunity to respond, before the case is returned to the
Board.

The appellant has the right to submit additional evidence and
argument on the matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or try the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Iris S. Sherman 
Member, Board of Veterans' Appeals

10 - 



